Pound, C.,
concurring.
I concur in recommend'ng an absolute judgment of reversal. In my opinion, there was nothing for the jury, and the trial court should have directed a verdict. It is settled that where but one reasonable inference can be drawn from the facts the question of negligence is for the court. Brady v. Chicago, St. P., M. & O. R. Co., 59 Nebr., 233; Guthrie v. Missouri P. R. Co., 51 Nebr., 746; Omaha & R. V. R. Co. v. Talbot, 48 Nebr., 627. The same rule must apply to the question whether there has been “criminal negligence” within the meaning of section 3, article 1, chapter 72, Compiled Statutes. Chicago, B. & *550Q. R. Co. v. Landauer, 36 Nebr., 642. Of course, it is not necessarily and inevitably criminal negligence to get off a moving train. Omaha & R. V. R. Co. v. Chollette, 33 Nebr., 143; Union P. R. Co. v. Porter, 38 Nebr., 226; Missouri P. R. Co. v. Baier, 37 Nebr., 235; St. Joseph & G. I. R. Co. v. Hedge, 44 Nebr., 448, 459. But there may be cases where such course was so manifestly hazardous, was so entirely unnecessary, and was taken so deliberately, that no reasonable man can say it was not grossly and criminally negligent. I think this is such a case. The injuries against which the statute makes the railroad company an insurer are those resulting “from the operation and management of the road,” whether the result of negligence or not. St. Joseph & G. I. R. Co. v. Hedge, supra; Union P. R. Co. v. Porter, supra. In no sense does an injury which results from the deliberate recklessness of the passenger come within its purview. In this case the passenger had ample opportunity to make up his mind. He did so deliberately, chose his time and place, and at •night, while • the speed was increasing, got off a moving freight train. Every one knows that freight trains are subject to jerks and jolts as the speed is increased. Every one knows that the facilities for getting on and off such trains are poor. Every one knows that the night is no time to get off moving trains. Undoubtedly the plaintiff thought he could get off safely. Every one when he does a rash act proceeds in the hope that chance will operate in his favor. But if he chooses to put his trust in the chapter of accidents and deliberately risk life or limb, he does so at his peril. The law makes the company an insurer against all accidents or injuries growing out of the operation of the road. It does not make the company an insurer against the deliberate carelessness of the passenger himself.